PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 05-4143
NICOLAS MANUELES MONTEJO,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                           (CR-04-149)

                      Argued: October 28, 2005

                      Decided: March 29, 2006

 Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Niemeyer and Judge Gregory concurred.


                            COUNSEL

ARGUED: Samuel Warrenton Meekins, Jr., WOLCOTT RIVERS
GATES, Virginia Beach, Virginia, for Appellant. Michael Calvin
Moore, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellee. ON BRIEF:
Paul J. McNulty, United States Attorney, Vincent L. Gambale, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. MONTEJO
                              OPINION

WIDENER, Circuit Judge:

   In this appeal, we construe, for the first time in the context present
here, 18 U.S.C. § 1028A(a)(1), the federal aggravated-identity-theft
statute. Prior to Nicolas Montejo’s conviction on this charge at a
bench trial, Montejo pleaded guilty to two predicate offenses, immi-
gration fraud and Social Security fraud, on the basis of stipulations
that he knowingly and unlawfully possessed and used false Alien
Registration and Social Security cards. Montejo claims, however, that
he had no knowledge that numbers on those documents had actually
been assigned to other people. This lack of specific knowledge was
the basis for Montejo’s trial defense and is the only issue in this
appeal. He argues that section 1028A requires such knowledge. For
the reasons that follow, we conclude that it does not and affirm.

                                   I.

  The government and Montejo stipulated to the relevant facts, which
we summarize as follows:

   Montejo, a Mexican national, was illegally present in the United
States. To obtain employment with a Norfolk, Virginia company cal-
led Network Industries, Ltd., Montejo provided Network Industries
with a Resident Alien card and a Social Security card bearing Monte-
jo’s name, and on the Resident Alien card, his photo, but fabricated
numbers. It turned out that, unknown to Montejo, the Alien Registra-
tion number that Montejo provided had been assigned to a Tanzanian
man named Nassim Mohamed Leon, who by that time had become
a naturalized U.S. citizen. Likewise, the Social Security number used
by Montejo had actually been assigned to another person, though the
rightful owner is not named. Alien Registration and Social Security
numbers are unique; they are not reassigned.

   On August 9, 2004 Montejo was taken into custody on immigration
violations and a search incident to his arrest was performed, at which
time these false identification documents were discovered in Monte-
jo’s possession. Shortly thereafter, when Montejo was questioned by
                      UNITED STATES v. MONTEJO                        3
an Immigration and Customs Enforcement Special Agent, with an
interpreter present, Montejo agreed to waive his Miranda rights and
gave a signed, verified statement. The statement, the legality of which
is not challenged, admits that Montejo had walked into the United
States in January 2002 and had purchased, in Phoenix, Arizona, the
Resident Alien card and the Social Security card for $60.00; that he
knew the cards were false when he purchased them; and that he had
used the cards to obtain employment.

   The next day, August 10, 2004, a grand jury returned a four-count
indictment against Montejo: Possession of a False Immigration Docu-
ment in violation of 18 U.S.C. § 1546(a) (Count One); Use of a False
Immigration Document in violation of 18 U.S.C. § 1546(b)(2) (Count
Two); False Representation of a Social Security Number in violation
of 42 U.S.C. § 408(a)(7)(B) (Count Three); and Aggravated Identity
Theft in the commission of Count One in violation of 18 U.S.C.
§ 1028A(a)(1) (Count Four). Montejo moved to quash Count Four,
but this motion was denied. Following a pre-trial hearing in Septem-
ber, Montejo pleaded guilty to Counts One and Three, and Count Two
was dismissed by the government.

   The relevant facts having been stipulated and the government rest-
ing on the stipulation, the hearing proceeded as a bench trial on Count
Four. At trial, Montejo introduced no evidence, arguing instead solely
the intent issue raised in this appeal. Namely, Montejo argued that he
obtained the Resident Alien card in his name and knew that the asso-
ciated number was false in that it did not belong to him, but that he
did not know that the number in fact had been assigned to another
person. The district court found Montejo guilty on Count Four. Mon-
tejo renewed his motion for acquittal, an oral motion having been
made and denied during the trial. After briefing, the district court
again denied Montejo’s motion.

   On January 20, 2005, the court sentenced Montejo to two years’
imprisonment on Count Four (to run concurrently with six months’
imprisonment on each of Counts One and Three), two years’ super-
vised release, and $300 in special assessments. Montejo appealed.

                                  II.

  Our review of the denial of Montejo’s motion for judgment of
acquittal is de novo because it challenges the construction of the stat-
4                     UNITED STATES v. MONTEJO
ute. See United States v. Oloyede, 982 F.2d 133, 135 (4th Cir. 1992)
(per curiam). In such a challenge to a conviction, the government is
allowed "all reasonable inferences from the facts proven to those
sought to be established." United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982).

   On appeal, Montejo attacks his conviction on the same ground as
at trial. The fact that Montejo did not know that the Alien Registration
or Social Security numbers he possessed actually had been assigned
to other people, he asserts, means that he did not knowingly use or
possess "a means of identification of another person." In considering
this argument, we look to the statutory language and structure and the
legislative history and purpose of the statute. See United States v.
Pebworth, 112 F.3d 168, 171 (4th Cir. 1998). We also briefly address
the rule of lenity.

   The catchline for the statute at issue in this case is "Aggravated
identity theft." The statute reads in pertinent part:

    Whoever, during and in relation to any felony violation enu-
    merated in subsection (c) [two of which Montejo pleaded
    guilty to in Counts One and Three], knowingly transfers,
    possesses, or uses, without lawful authority, a means of
    identification of another person shall, in addition to the pun-
    ishment for such felony, be sentenced to a term of imprison-
    ment of 2 years.

18 U.S.C. § 1028A(a)(1) (emphasis added). The word "knowingly" in
this provision establishes that certain intent is necessary for convic-
tion. The question of how specific that knowledge need be is a ques-
tion of the statute’s word structure and background.

   We begin with grammar. The word "knowingly" in this case is an
adverb that modifies the verbs "transfers, possesses, [and] uses."
"Without lawful authority" is an adverbial phrase that also modifies
these verbs. The direct object of these transitive verbs is "a means of
identification," a nominal phrase that is further modified by the adjec-
tival prepositional phrase "of another person." Together, "transfers,
possesses, or uses . . . a means of identification of another person"
forms a predicate.
                      UNITED STATES v. MONTEJO                         5
   We think that, as a matter of common usage, "knowingly" does not
modify the entire lengthy predicate that follows it. Simply placing
"knowingly" at the start of this long predicate does not transform it
into a modifier of all the words that follow. Good usage requires that
the limiting modifier, the adverb "knowingly," be as close as possible
to the words which it modifies, here, "transfers, possesses, or uses."
Funk, McMahan and Day, The Elements of Grammar for Writers,
McMillan, 1991, Ch. 4.

   A case on so nearly the same facts as to be persuasive, even if not
controlling, is United States v. Cook, 76 F.3d 596 (4th Cir.), cert.
denied, 519 U.S. 939 (1996), in which we considered 21 U.S.C.
§ 861(a)(3), which prohibited "knowingly and intentionally . . .
receiv[ing] a controlled substance from a person under 18 years of
age," in violation of federal drug laws. Id. at 599. At trial, the Cook
defendant testified that he thought his partner in crime, who had
handed him a vial of crack during an undercover buy, was older than
eighteen. Id. He therefore requested a corresponding instruction that
the jury "could only convict him if it found that [Cook] knew his [co-
defendant] was younger than eighteen." Id. (Italics in original.) The
district court declined to give this instruction and we affirmed. A part
of our reasoning was "because the most grammatical reading of
§ 861(a)(3) suggests that the knowledge requirement does not extend
to the minor’s age." Id. at 602. Thus, we held that the modifier
"knowingly" extended to the object "receive a controlled substance,"
but not to the prepositional phrase modifying it, "from a person under
18 years of age." The statute in the case at hand is not grammatically
distinguishable from that in Cook. The modifier "knowingly" in each
case is adjacent to the words it modifies, as close as it can get.

   Montejo relies almost exclusively on Liparota v. United States, 471
U.S. 419 (1985), in support of his argument and, as well, to create
textual ambiguity requiring resort to other interpretive guides. But
Liparota’s discussion of the scope of "knowingly" should not be
understood apart from the Court’s primary stated concern: avoiding
criminalization of otherwise non-culpable conduct.

   The statute at issue in Liparota prohibited "knowingly us[ing],
transfer[ing], acquir[ing], alter[ing], or possess[ing] coupons or autho-
rization cards in any manner not authorized by this chapter or the reg-
6                     UNITED STATES v. MONTEJO
ulations" issued thereunder. 471 U.S. at 420 n.1. The defendant, a
proprietor of a restaurant not authorized to accept food stamps, had
purchased food stamps at a price below face value from a government
agent. Id. at 421. At trial, the defendant argued in favor of a jury
instruction that the statute reached only "people who knew that they
were acting unlawfully." Id. at 422-23. The trial court refused to give
this instruction and the defendant was convicted. Id. at 423. On
appeal, the government argued that knowing acquisition or possession
was sufficient, if it turned out to be in a manner not authorized, while
the defendant argued that knowledge of lack of authority to acquire
or possess must be proved. Id. As to which interpretation of the scope
of the term "knowingly" should govern, the Court found both of them
in accord with common usage. This finding of ambiguity is what
Montejo relies upon.

   But Liparota teaches that if the government’s proposed reading of
a statute could criminalize unwitting and innocent conduct like receipt
of food stamps in the mail, that construction should be reluctantly
adopted, if at all. And the Court relied on differing language in differ-
ent sections of the same statute, neither condition being present here.

   We conclude that we should follow our decision in United States
v. Cook, 76 F.3d 596 (4th Cir. 1996). Cook did not adopt the Liparota
construction of the statute based on elements which criminalized oth-
erwise innocent conduct, 76 F.3d at 596. And Cook correctly held that
"Section 861(a)(3) more closely resembles other federal laws which
provide enhanced penalties or allow conviction for obviously antiso-
cial conduct upon proof of a fact of which defendant need not be
aware." 76 F.3d at 601. We agree with that conclusion. We agree with
the government’s construction of the statute, that the defendant need
not be aware of the actual assignment of the numbers to an individual
to have violated the statute. We are supported in our reasoning by the
legislative history of the statute involved, found at 4 U.S. Code Con-
gressional and Administrative News, 108th Congress, 2d. Session
2004, House Report, p.779. That legislative history shows that Con-
gress was concerned with aggravated identity theft, exactly what was
charged in the indictment in this case. Montejo stole the identity of
two entirely innocent people, the holder of the alien identity number,
and the holder of the Social Security number. Indeed, Congress pro-
vided in the statute for a sentence of two years in addition to any term
                      UNITED STATES v. MONTEJO                        7
of imprisonment otherwise provided for a violation of that statute. 18
U.S.C. § 1028A(a)(1).

   We are also of opinion that the statute is not ambiguous, so the rule
of lenity does not apply. We have considered the other assignments
of error of Montejo and decide they are without merit.

  The judgment of the district court is accordingly

                                                          AFFIRMED.